Citation Nr: 0023803	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  98-00 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

Entitlement to service connection for hepatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a October 1997 rating decision.  Originally, the 
veteran's appeal included a claim for service connection for 
peripheral vascular disease, claimed to be associated with 
Agent Orange exposure.  However, this claim was denied in the 
Board's September 1999 decision.  The above-stated issues 
were the topics of the remand attached to the September 1999 
decision.  In its current status, the case returns to the 
Board following development pursuant to its September 1999 
remand.  For the reasons and bases set forth below, the issue 
of entitlement to service connection for hepatitis is the 
topic of the remand section of this document.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's has presented evidence of a current 
diagnosis of PTSD, lay evidence of a stressor in service and 
evidence of a nexus between the current disability and his 
active service.  

3.  The veteran did not have combat service; his military 
occupational specialty (MOS) was a heavy truck driver.  

4.  The veteran's alleged stressors could not be verified.  

5.  The veteran does not meet the diagnostic criteria for 
PTSD.



CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for PTSD is 
well grounded.  38 U.S.C.A. §§ 1137, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).  

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303., 3.304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The initial inquiry pertains to whether or not the veteran's 
claim for service connection is well grounded.  The law 
requires that a claimant shall have the burden of submitting 
a claim that is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The VA benefits system requires more than just an 
allegation of entitlement.  A claimant must submit supporting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Although the claim 
need not be conclusive, the statute requires the claim to be 
accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Without evidence 
showing that a disease or disability is present, no plausible 
claim for service connection can be presented, and the claim 
is not well grounded.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that a PTSD claim is well grounded where the 
veteran has "submitted medical evidence of a current 
disability; lay evidence (presumed to be credible for these 
purposes) of an in-service stressor, which in a PTSD case is 
the equivalent of in-service incurrence or aggravation; and 
medical evidence of a nexus between service and the current 
PTSD disability". Patton v. West, 12 Vet. App. 272, 276 
(1999), citing Cohen v. Brown, 10 Vet. App. 128, 136-37 
(1997); Gaines v. West, 11 Vet. App. 353, 357 (1998); .  
These criteria have been satisfied in the instant case.  
Current diagnoses of PTSD were recorded in the report of the 
August 1997 VA examination.  Diagnoses of PTSD have been 
associated with the description of stressful incidences in 
service.  

Even though the Board concludes that the veteran has 
presented a well-grounded claim for service connection for 
PTSD, a grant of benefits on the merits requires the 
following elements:  1) a current, clear medical diagnosis of 
PTSD, which is presumed to include both the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed 
inservice stressor; 2) credible supporting evidence that the 
claimed inservice stressor actually occurred; and 3) medical 
evidence of a causal nexus, or link, between the current 
symptomatology and the specific claimed inservice stressor. 
38 C.F.R. § 3.304(f) (1996); Gaines v. West, 11 Vet. App. 
353, 357 (1998); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  

However, section 3.304(f) has since been amended, see 64 Fed. 
Reg. 32,807 (1999), and the amended version, which was made 
retroactively effective to March 7, 1997, a date before the 
Board's decision on appeal, no longer requires evidence of a 
"clear diagnosis" of PTSD.  Harth v. West, No. 98-2061 
(U.S. Vet. App. July 19, 2000).  As amended, Section 3.304(f) 
states as follows:  

Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in- 
service stressor; and credible supporting 
evidence that the claimed in- service 
stressor occurred. If the evidence 
establishes that the veteran engaged in 
combat with the enemy and the claimed 
stressor is related to that combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  If the evidence 
establishes that the veteran was a 
prisoner-of-war under the provisions of 
Sec. 3.1(y) of this part and the claimed 
stressor is related to that prisoner-of-
war experience, in the absence of clear 
and convincing evidence to the contrary, 
and provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. 

In essence, under either the former or the current 38 C.F.R. 
§ 3.304(f), it must first be determined whether or not the 
veteran served in combat.  Then, if the veteran has been in 
combat, it must be determined whether the claimed inservice 
stressors are consistent with the circumstances, hardships, 
or conditions of the combat in which he participated.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Turning to the question of whether a veteran engaged in 
combat with the enemy, I note that this is a crucial factor 
in determining a veteran's entitlement, as the outcome of 
this inquiry has a significant impact on the evidentiary 
requirement needed for a veteran to prevail in a given case.  
If a veteran did engage in combat with the enemy he is 
entitled to have his to have his lay statements accepted, 
without the need for further corroboration, as satisfactory 
evidence that the claimed events occurred, unless his 
descriptions are not consistent with the circumstances, 
conditions, or hardships of service or unless the BVA finds 
by clear and convincing evidence that a particular asserted 
stressful event did not occur.  Gaines, at 357.  

Although the veteran's lay testimony as to in-service 
stressors suffices to well ground his claim, with respect to 
an adjudication on the merits, if the claimed stressor is not 
combat related, a veteran's lay testimony is insufficient to 
establish the occurrence of the stressor and must be 
corroborated by credible supporting evidence, Id.  

The Court has also stated that a determination of combat 
status is to be made on the basis of the evidence of record, 
and that 38 U.S.C.A. § 1154(b) itself does not require the 
acceptance of a veteran's assertion that he was engaged in 
combat.  Id, 358.  The Court has also held that combat status 
may be determined through the receipt of certain recognized 
military citations or other supportive evidence. Gaines, at 
359 (citing West v. Brown, 7 Vet. App, 70 (1994)).   The 
phrase "other supportive evidence" serves to provide an 
almost unlimited field of potential evidence to be used to 
"support" a determination of combat status.  Id.  

In the instant case, the veteran's military records show that 
he was in the Republic of Vietnam from March 1968 to March 
1969.  He served with the Co A, 1st Engineering Battalion, 1st 
Infantry Division while stationed in the Republic of Vietnam.  
The veteran's MOS was heavy truck driver.  A March 1997 VA 
medical record reports that the veteran had a combat tour in 
Vietnam as a minesweeper, and the veteran again reported this 
at the December 1999 VA psychiatric examination.  Nothing 
from the veteran's service records, however, show that he 
engaged in combat with the enemy.  Without corroboration of 
the veteran's assertions that he engaged in combat service as 
a minesweeper, the Board concludes that he did not have 
combat service.  

In the absence of evidence of evidence of combat service the 
veteran must have verification of his reported stressors.  In 
this regard, I note that the veteran provided information 
concerning his inservice stressors during his December 1999 
VA examination, when he reported that he was with the combat 
engineers and was on a mine sweeping team.  He also reported 
that he went on many search-and-destroy missions.  He related 
that he saw death rather frequently.  For example, he said 
that he saw someone killed by stepping on a land mine.  He 
reported that the deaths of women and children bothered him 
in particular.  In addition, he reported another incident 
when he almost thrown from a helicopter, when the pilot made 
a sharp turn.  As reported, someone grabbed him by the leg 
and the pants and pulled him back into the helicopter.  He 
stated that after that incident, he experienced difficulty 
with being in high places.  In a previous VA examination, the 
veteran had reported that he witnessed many dead bodies and 
endured rocket and mortar fire.  In addition, he reported 
that an unnamed friend had been hit next to him.  

Unfortunately, verification of the veteran's stressors could 
not be accomplished because the veteran's statements failed 
to provide specific dates or names regarding stressful 
events.  A February 2000 statement U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) states in pertinent 
part:  

After reviewing your recent 
correspondence to us, we have determined 
that the information received is 
insufficient for the purpose of 
conducting meaningful research.  In order 
to conduct research concerning specific 
combat incidents and casualties, [the 
veteran] must provide additional 
information.  Such information should 
include the most specific date possible, 
the and location of the incident, numbers 
and full names of casualties, unit 
designations to the company level, and 
other units involved.  The more detailed 
the information, the better chance we 
have of successful research.  The PTSD 
unit can verify only specific combat 
incidents as recalled by the veteran.  In 
order to conduct meaningful research, 
[the veteran] must provide the "who, 
what, where an when" of each stressor.  

The veteran was notified of these requirements by letter, 
dated in March 2000.  No additional information was 
submitted.  In light of his failure to respond, he is advised 
that the duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran wishes 
help, he cannot passively wait for it where he has 
information that is essential in obtaining the putative 
evidence.  Id.  

Finally, another major deficiency in the veteran's case is 
with respect to the first requirement under 
38 C.F.R. § 3.304(f)-i.e. a current medical diagnosis of 
PTSD.  Despite clinical evidence containing a diagnosis of 
PTSD, the most recent VA examination, conducted in December 
1999, shows that the veteran's disability picture does not 
support a diagnosis of PTSD.  This examination report is 
credible inasmuch as it is based on a review of the veteran's 
entire clinical history.  The examiner noted that the veteran 
had some symptoms of PTSD, but that the preponderance of his 
symptomatology was associated with chronic depression.  Thus, 
the Axis I diagnosis was dysthymic disorder.  In contrast, 
the earlier notations of diagnosis of PTSD did not provide 
any explanation as to how the diagnosis of PTSD had been 
established.  The Board, therefore, gives more weight to the 
most recent VA psychiatric examination report, and concludes 
that the veteran does not meet the diagnostic criteria for 
PTSD.

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claim for service connection for 
PTSD.  


ORDER

Service connection for PTSD is denied.  


REMAND

Additional development is necessary prior to the completion 
of appellate review in connection with the claim for service 
connection for hepatitis.  In the prior remand, the Board 
noted that a VA staff physician, Dr. Phelan, had submitted an 
undated statement to the effect that the veteran possibly 
contracted hepatitis B during his Vietnam service.  
Furthermore, it was noted that laboratory findings supporting 
the diagnosis of hepatitis B had not been associated with the 
claims folder.  As a consequence, the Board concluded that 
the clinical basis for Dr. Phelan's opinion should be 
obtained.  However, there is no indication that this 
development was accomplished.  

Consequently, another remand is necessary to insure 
compliance with the Board's April 1999 remand order. The 
Court has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand order.  Stegall v. West, 11 Vet. App. 268 (1998).

In view of the foregoing, the case is remanded to the RO for 
the following actions:  

1.  The RO should attempt to obtain 
additional information referable to the 
veteran's hepatitis.  Additional reports 
of VA evaluation and treatment should be 
obtained and associated with the 
veteran's claims folder.  

2.  The VA staff physician, Dr. Phelan, 
should be asked to give the clinical 
basis for his opinion about the 
"possible" relationship between exiting 
hepatitis and the veteran's Vietnam 
service.  If he is not available, the 
record should so indicate.  

3.  The RO then should review the 
veteran's claim for service connection 
for hepatitis in light of the additional 
development.  If the benefit sought on 
appeal is not granted, then the veteran 
and his representative should be provided 
with a supplemental statement of the 
case.

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 



